 1   PETER L. ARIAN (Bar No. 238029)
     (E-Mail: Peterarianlaw@gmail.com)
 2   407 San Anselmo Avenue, Suite 201
     San Anselmo, California 94960
 3   Telephone: (415) 785-4060
     Facsimile: (415) 329-1408
 4
     Attorneys for Defendant
 5   ELVIN MEJIA PADILLA
 6                            UNITED STATES DISTRICT COURT
 7                       NORTHERN DISTRICT OF CALIFORNIA
 8                                SAN FRANCISCO DIVISION
 9   UNITED STATES OF AMERICA,                     Case No. 19-CR-367-13-CRB
10               Plaintiff,
                                                   DEFENDANT ELVIN MEJIA
11         v.                                      PADILLA’S POSITION RE:
                                                   SENTENCING
12   ELVIN MEJIA PADILLA,
13               Defendant.
14
15         On February 12, 2020, Defendant Elvin Mejia Padilla (“Mr. Mejia”), pled guilty
16   to a single count of 21 U.S.C. § 843(b), Illegal Use of a Communication Facility. He
17   now submits the following position re: sentencing.
18
19                                         Respectfully submitted,
20
21
     DATED: March 6, 2020               By /s/ Peter L. Arian
22                                        PETER L. ARIAN
23                                        Attorney for ELVIN MEJIA PADILLA

24
25
26
27
28                            DEFENDANT’S POSITION RE: SENTENCING
                                               1
 1                             SENTENCING MEMORANDUM
 2                                    I. INTRODUCTION
 3         Mr. Mejia submits that a “time served” sentence in this case meets the statutory
 4   requirement of 18 U.S.C. § 3553(a), that the sentence is “sufficient, but not greater than
 5   necessary” to meet the ends of sentencing. While the government is recommending a
 6   sentence of “not less than 13 months and one day” (Dkt. Item 181, Govt. Sent. Memo at
 7   1), Mr. Mejia submits that a time served sentence of almost 7 months 1 is sufficient here
 8   because:
 9              • Contrary to the Government’s sentencing memo, Mr. Mejia qualifies for a
10                 4 level reduction for minimal role under U.S.S.G. § 3B1.2;
11              • Mr. Mejia grew up in abject poverty in Honduras;
12              • Mr. Mejia is of limited intellectual means and suffers from severe
13                 depression and drug addiction; and
14              • Mr. Mejia will be deported.
15         Mr. Mejia has submitted two exhibits with this sentencing memorandum: 1) A
16   life history investigation; and 2) a preliminary psychological analysis. He submits that
17   both exhibits support his requested sentence.
18                         II. MINIMAL ROLE (U.S.S.G. § 3B1.2)
19         The plea agreement fairly states Mr. Mejia’s role in this case: “I was a street
20   level dealer and usually obtained from my suppliers only enough drugs to re-sell over
21   the next day or two.” Dkt. Item 170, plea agreement at ¶ 2. The government takes the
22   position that because Julio Cesar Viera Chirinos, was able to get a 4 level reduction as a
23   minimal participant, this would exclude Mr. Mejia from the same reduction because of
24   their relative conduct in the conspiracy. Dkt. Item 181, Govt. Sent. Memo at 3-4.
25
26
           1
27           The govt. accurately states that Mr. Mejia has been in custody since 8/14/19.
     Dkt. Item 150, Govt. Organizational Chart at 5.
28                          DEFENDANT’S POSITION RE: SENTENCING
                                             2
 1   Instead, the government argues that Mr. Mejia should receive a 2 level “minor
 2   participant” reduction. Id.
 3         A review of the commentary listing the factors that the Court may considering in
 4   determining which mitigating role adjustment applies supports a 4 level reduction. See
 5   U.S.S.G. § 3B1.2, Application Note 3(C).
 6             • The degree to which the defendant understood the scope and structure of
 7                the criminal activity. While defendants at the higher end of the conspiracy
 8                were trafficking in pounds contraband, worth thousands of dollars, 2 Mr.
 9                Mejia was a street-level dealer buying his drugs in 1/8 ounce portions for
10                low quantities of money to get high and to sell so that he could buy more
11                drugs. He had no knowledge of the structure, organization, or size of the
12                conspiracy. He wasn’t part of the conspiracy except as a street level
13                buyer.
14             • The degree to which the defendant participated in planning or organizing
15                the criminal activity. – Mr. Mejia had no planning and organization in the
16                criminal activity.
17             • The degree to which the defendant exercised decision-making authority or
18                influenced the exercise of decision-making authority. Mr. Mejia had none.
19             • The nature and extent of the defendant’s participation in the commission
20                of the criminal activity, including the acts the defendant performed and the
21                responsibility and discretion the defendant had in performing those acts.
22                Mr. Mejia bought drugs for personal use and to sell them to make money
23                for his own drug habit. He had no responsibility or discretion in any
24                upstream trafficking.
25
           2
26           See Dkt. Item 1, Complaint at ¶ 30, stating that officers found 1173.7 grams of
     methamphetamine, 718.6 grams of heroin, 467 grams of cocaine base, 168.9 grams of
27   cocaine, and $73,118 in cash in a hidden compartment in an air compressor found in a
     residence associated with Eduardo Viera-Chirinos and Karen Castro.
28                          DEFENDANT’S POSITION RE: SENTENCING
                                             3
 1            • The degree to which the defendant stood to benefit from the criminal
 2                activity. Mr. Mejia lived the life of a struggling addict, and gained little to
 3                no benefit from the criminal activity.
 4         Of the 13 defendants charged in this case, Mr. Mejia submits that he is one of the
 5   least culpable defendants along with the three other co-defendants with whom he
 6   pleaded guilty: Gustavo Gamez Velasquez, Yordi Agurcia Galindo, and Rudis
 7   Valladeres-Caceres. The remainder of the defendants, per the government’s
 8   calculations, are responsible for combined drugs weights (“CDW”) ranging from
 9   between three to over ten times what is attributed to Mr. Mejia. See Dkt. Item 150,
10   Govt. Org. Chart at 3-5 [listing 6546.46 kg of CDW for Eduardo Viera Chirinos and
11   Karen Castro; 1798.02 kg of CDW for Alexander Gonzalez Vasquez, and 514.66 kg of
12   CDW for Mr. Mejia]. As such, he submits that the 4 level reduction for minimal
13   participant is warranted.
14   III. SECTION 3553(A) FACTORS SUPPORT A VARIANCE IN THIS CASE
15   A.    History and Characteristics
16         Exhibits A and B, a social history and psychological evaluation of Mr. Mejia,
17   respectively, provide a wealth of background information on his background and
18   circumstances. He is the eleventh of eleven children born to his parents in rural
19   Honduras. He was born into a home with dirt floors, no running water, and no
20   electricity, where the family slept in two rooms. He had an abnormal premature birth,
21   exhibited signs of cognitive impairment throughout his life, and sustained head trauma
22   from bicycle accident at 18 years of age. He was reported to suffer headaches, loss of
23   vision, and have memory loss. Ricardo Winkle, a defense retained psychologist,
24   described Mr. Mejia as severely depressed and of limited intellectual means and poor
25
26
27
28                          DEFENDANT’S POSITION RE: SENTENCING
                                             4
 1   social skills.3 He further described him as “passive, naïve, and highly dependent on
 2   others to manage his life.”
 3         Mr. Mejia reportedly breast feed until he was nine. He left school at eleven to
 4   work in the fields for less than $2 USD per day to support his family. Throughout his
 5   teen years he continued to suffer headaches. At some point, Mr. Mejia decided that the
 6   best thing for his family was to go to the United States to make more money. The trip
 7   to the U.S. was a nightmare of human trafficking ending in his walking through the
 8   desert thinking that he was going to die from thirst and starvation. After being saved
 9   from the desert Mr. Mejia lived in constant fear that he or his family would be harmed
10   by the human traffickers who brought him to the U.S. He fell into a heavy pattern of
11   drug use and addiction which led to the conduct in this case.
12         Mr. Mejia understands that he will be deported, and he wishes to return to
13   Honduras. Mr. Mejia’s mother is a diabetic in failing health whose leg was amputated,
14   and he also has a wife and child in his old country.
15   B.    A Longer Sentence Does Not Add to Deterrence in this Case
16         In terms of individual deterrence or incapacitation, there is no argument that Mr.
17   Mejia, a denizen of criminal history category I, needs to be separated from society to
18   protect us from him. He is a non-violent man who fell into a spiral of addiction and
19   drug related behavior which he horribly regrets, not a hardened criminal who needs to
20   be caged to protect the rest of us.
21         Nor is there an argument that a longer sentence will deter future crime.
22   Empirical evidence shows that there is no relationship between sentence length and
23   general or specific deterrence, regardless of the type of crime. See Andrew von Hirsch
24   et al., Criminal Deterrence and Sentence Severity: An Analysis of Recent Research
25   (1999) (concluding that “correlations between sentence severity and crime rates . . .
26
           3
27          Due to the recent quarantine, Dr. Winkle was unable to perform a full battery of
     neuropsychological testing on Mr. Mejia.
28                          DEFENDANT’S POSITION RE: SENTENCING
                                             5
 1   were not sufficient to achieve statistical significance,” and that “the studies reviewed do
 2   not provide a basis for inferring that increasing the severity of sentences generally is
 3   capable of enhancing deterrent effects”); Michael Tonry, Purposes and Functions of
 4   Sentencing, 34 Crime and Justice: A Review of Research 28-29 (2006) (“[I]ncreases in
 5   severity of punishments do not yield significant (if any) marginal deterrent effects. . . .
 6   Three National Academy of Science panels, all appointed by Republican presidents,
 7   reached that conclusion, as has every major survey of the evidence.”); Donald P. Green
 8   & Daniel Winik, Using Random Judge Assignments to Estimate the Effects of
 9   Incarceration and Probation on Recidivism among Drug Offenders, 48 Criminology
10   357 (2010) (study of over a thousand offenders whose sentences varied substantially in
11   prison time and probation found that such variations “have no detectable effect on rates
12   of re-arrest,” and that “[t]hose assigned by chance to receive prison time and their
13   counterparts who received no prison time were re-arrested at similar rates over a four-
14   year time frame”).
15         The Sentencing Commission has found that “[t]here is no correlation between
16   recidivism and guidelines’ offense level. . . . While surprising at first glance, this
17   finding should be expected. The guidelines’ offense level is not intended or designed to
18   predict recidivism.” U.S. Sent’g Comm’n, Measuring Recidivism: The Criminal
19   History Computation of the Federal Sentencing Guidelines, at 15 (2004).
20   C.    The Effect of Collateral Consequences: Banishment by Deportation
21         Though Mr. Mejia wishes to return to Honduras, his impending deportation is
22   still punishment because it will put him in a place that is devoid of economic
23   opportunity. See Harisiades v. Shaughnessy, 342 U.S. 580, 600 (1952) (Douglas, J.,
24   dissenting) (“Banishment is punishment in the practical sense. It may deprive a man
25   and his family of all that makes life worthwhile.”); Barber v. Gonzales, 347 U.S. 637,
26   642-43 (1954) (recognizing that deportation may be “the equivalent of banishment or
27   exile”) (quoting Fong Haw Tan v. Phelan, 333 U.S. 6, 10 (1948)). In addition, because
28                           DEFENDANT’S POSITION RE: SENTENCING
                                              6
 1   of his immigration status, should he be sentenced to further imprisonment, Mr. Mejia is
 2   prohibited from participating in prison work programs, rehabilitative programs such as
 3   RDAP, or community placement for the last six months of his sentence, which would
 4   reduce the time he serves. See United States v. Martinez-Ramos, 184 F.3d 1055, 1058
 5   (9th Cir. 1999).
 6                                    IV. CONCLUSION
 7         Elvin Mejia is a low-level drug dealer who has had a difficult life with little
 8   prospect of joy or success. Were this a state court case he would receive probation. He
 9   submits that his service of seven months in the Alameda County Jail at Santa Rita
10   meets the statutory ends of punishment. He submits that there is no good reason for
11   further punishment in this case, and asks that the Court sentence him accordingly.
12                                          Respectfully submitted,
13
14   DATED: March 6, 2020                By /s/ Peter L. Arian
15                                         PETER L. ARIAN
                                           Attorney for ELVIN MEJIA PADILLA
16
17
18
19
20
21
22
23
24
25
26
27
28                         DEFENDANT’S POSITION RE: SENTENCING
                                            7
Exhibit A
                                                                           369‐B Third Street, # 376
                                                                              San Rafael, CA 94901
                                                                               Call: (415) 290‐8105
                                                                                 Fax: (650) 257‐5099
                                                                      Alexvera64@gmail.com
    LIC. # PI22612                                                www.VeraInvestigations.com



February 26, 2020



Peter L. Arian
Attorney at Law
407 San Anselmo Avenue
Suite 201
San Anselmo, California 94960

                               Re: U.S. Mejia CR-19-367CRB-13

Dear Mr. Arian:

You requested I contact the client’s family through the client’s brother Ismael Mejia at (415)
879-4381to obtain information about the client’s life history for mitigation purposes.

The following family members were interviewed:

   1) Ismael Mejia-Padilla, client’s brother was interviewed by telephone on 2/18/20
   2) Juana Maria Padilla, client’s mother was interviewed by WhatsApp video 2/22/20
   3) Keyti Daniela Aguilar, client’s wife was interviewed by WhatsApp video 2/22/20

OVERVIEW OF THE CLIENT’S LIFE:

In interviewing the client’s brother, Ismael Mejia I learned introductory information about the
client’s life. The client grew up in a very large family and the family was raised poor. The client
was born outside of Tegucigalpa, Honduras in a very small village where everyone including the
client had very little education.

The client experienced some health setbacks as he was born premature and was in a bicycle
accident at 18 years-old. The clients sustained severe head trauma and his leg was fractured in
multiple areas. This is why the client limps and has suffers a lifetime of migraine headaches.

Like all immigrants that come from Honduras, they come to the U.S. to live a better life. The
situation in Honduras is devastating for many and this is one of the reason’s the client came to
the U.S.




pg. 1
                                                                            369‐B Third Street, # 376
                                                                               San Rafael, CA 94901
                                                                                Call: (415) 290‐8105
                                                                                  Fax: (650) 257‐5099
                                                                      Alexvera64@gmail.com
    LIC. # PI22612                                                www.VeraInvestigations.com



THE CLIENT’S SIBLINGS:

The client had ten siblings and he was the eleventh in line.

   1) Vilma de Jesus Mejia, 47 years old lives in Honduras
   2) Mariana Esmeralda Mejia, 46 years old lives in Spain
   3) Ismael Mejia Padilla, 44 years old lives in Oakland, CA
   4) Ana Maria Mejia, 42 years old lives in Honduras
   5) Juana Sonilda Mejia, 40 years old lives in Spain
   6) Jorge Mejia, 38 years old lives in Jersey City, New Jersey
   7) Norma Mejia 37 years old, lives in Honduras
   8) Dona Maribel Mejia 35 years old, lives in Spain
   9) Besis Sulema Mejia 34 years old, lives in Honduras
   10) Marlon Joel Mejia 33 years old, lives in Honduras
   11) The client, DOB 3/29/88, 32 years old

INTERVIEW OF ISMAEL MEJIA-PADILLA:

ISMAEL MEJIA PADILLA
3060 International Boulevard, # 2
Oakland, California 94601
Tel: (415) 879-4381

THE CLIENT’S LIFE IN HONDURAS:

Home

The client was born on March 29, 1980 in Orica Francisco, Murason Honduras. The client was
raised poor and was the 11th child. The client lived in a two room and kitchen area adobe house
with a dirt floor. When the client was a child the house did not have any electricity and the entire
family slept in the two rooms. The house had electricity when the client was 15 years old. Mr.
Mejia said that they got water from the river to drink, bathe and to wash clothes.

Birth

The client was born premature was placed in an incubator as an infant. Mr. Mejia did not know
for how long his brother was in an incubator, but Mr. Mejia believes that the client developed
headaches due to this.




pg. 2
                                                                           369‐B Third Street, # 376
                                                                              San Rafael, CA 94901
                                                                               Call: (415) 290‐8105
                                                                                 Fax: (650) 257‐5099
                                                                     Alexvera64@gmail.com
    LIC. # PI22612                                               www.VeraInvestigations.com



According to Ms. Padilla, the client’s mother the client was born at home and he was born early
at 7 months. The client was born at home with a midwife because the family did not have money
for prenatal and medical care.

Ms. Padilla said the client almost died during birth. Ms. Padilla had to be taken to the emergency
hospital and the client was left in the hospital for two months in an incubator.

SCHOOLING AND WORK:

Mr. Mejia is under the impression that his brother, the client went to 6th grade in school. The
client attended school until age 11. The client worked in the fields growing and harvesting beans
and corn from age 13-24. The client earned very little money. He earned about 50 Lempira
which is less than $2.00 USD per day.

The client and his siblings were expected to work as children so they could help the family bring
in money to survive. Everyone had to work growing and harvesting corn and beans. This type of
work was mostly available to those who lived in the area. Everyone engaged in this type of work
to survive where they lived. The mother stated that sometimes they did not earn enough money
to feed food for everyone in the family. Most of the children did not have any shoes and lived
walking barefoot.

Ms. Padilla, the client’s mother provided the same information as Mr. Mejia. Ms. Padilla seems
to recall that the client was a good student.

The women in the family Ms. Padilla and the sisters would wash clothes in the river for money
and the males worked growing corn and beans. All of Ms. Padilla’s children only attended
school until 6th grade and then went out to work.

BICYCLE ACCIDENT AND HEADACHES:

The client developed migraine headaches at age 7 and at some point experienced loss of vision,
according to Mr. Mejia, the client’s brother. Mr. Mejia said his mother would have more
information about the client’s health as far as medical treatment.

The client was in bicycle accident at age 18. He sustained severe head trauma and fractured his
left leg. The accident was very severe because the client lost consciousness. The client was
hospitalized and it took him 6 months to recover. This is why the client walks with a permanent
limp.

Mr. Mejia recalls thereafter his brother became very forgetful. The client appeared distracted
often and would he would forget where he was going to go. The client would go to the store to


pg. 3
                                                                              369‐B Third Street, # 376
                                                                                 San Rafael, CA 94901
                                                                                  Call: (415) 290‐8105
                                                                                    Fax: (650) 257‐5099
                                                                        Alexvera64@gmail.com
    LIC. # PI22612                                                  www.VeraInvestigations.com



buy something specific and he would come home with something totally different. There were
times that when the client would get to the store and the client could not remember what he was
supposed to buy.

Ms. Padilla recalled that the client started having severe headaches as early as 2-years-old. The
client would cry a lot and hold his head saying that his head hurt. The client continued
experiencing headaches through adulthood. The client would sometimes stay home and not go to
school or work.

The client’s headaches were very severe and Ms. Padilla recalls that the client almost lost his
vision at age 15. This episode lasted only for a few days and the client was taken to a city in
Tegucigalpa, Honduras to see a doctor. Ms. Padilla did not recall what was the diagnosis because
she did not have money to pay for the exams. Ms. Padilla treated the client with Manzanilla tea.
Whatever the client experience it went away, but the headaches continued.

Ms. Aguilar, the client’s wife met the client and he already suffered from migraine headaches.
When she first met the client, the client would get migraine headaches if he drank alcohol. The
headaches were more severe. The client would get these headaches even when he stopped
drinking.

There were times when the client would not be able to go to work or go out of the house and
would stay in bed due to the migraine headaches. The client has never taken any medicine for the
migraine headaches because he did not have access to medical care unless it was an emergency.

ALCOHOL AND DRUGS:

The client started using alcohol at age 17 when he would socialize with friends outside of the
home. Mr. Mejia believed that the client also used cocaine, but Mr. Mejia never saw the client
use cocaine.

The client’s father was known to drink and had problems with alcoholism. Their father was not
the type of person that would get violent he only struggled with drinking alcohol. When the
client is drunk he acts in the same manner as the father.

The client would lose conscienceless when he drank alcohol too much. The client will not recall
what happened the prior day when he becomes sober. The client had difficulty knowing when to
stop drinking alcohol and most of the time he will pass out. The client mostly talked too much
when he is under the influence of alcohol and he would repeat himself a lot.

Mejia made it clear that their father and the client are not the violent types and will not hit
anyone when they are drunk.


pg. 4
                                                                              369‐B Third Street, # 376
                                                                                 San Rafael, CA 94901
                                                                                  Call: (415) 290‐8105
                                                                                    Fax: (650) 257‐5099
                                                                        Alexvera64@gmail.com
    LIC. # PI22612                                                  www.VeraInvestigations.com



Ms. Padilla, the client’s mother stated that the client started drinking alcohol at age 17 with
friends and sometimes the client would not come home for three days. This worried Ms. Padilla
because there were and still are gangs and unsavory people that had ill intentions on the streets of
Honduras.

Ms. Padilla often worried about the client when he would not come home. The family would
spend time looking for the client. Once the client was found, the client appeared disoriented and
would say that he did not know where he was or what he did. It got to the point that Ms. Padilla
felt safer if the client would be tied up with a rope at home so that he would not leave the house.

Ms. Padilla never saw the client take any coke and believes that the client only drank alcohol.
The client stopped drinking alcohol after he married Ms. Aguilar because Ms. Aguilar was a
good influence in the client’s life. Ms. Aguilar went to church and the client got involved in that.
The client seemed much happier when he did this instead of being out with friends drinking.

MARRIAGE:

Keyti Daniela Aguilar and the client met in 2009 nearby Orica, Honduras. Ms. Aguilar was 13
years old and the client was 21 year-old. They met in the street when the client was socializing
with friends. They dated until 2012 when they decided to get married. The couple did not have
any economic means to have a lavish wedding or ceremony. They moved together and the couple
moved into the client’s parent’s home. By this time many of the other siblings had moved out of
the house.

The couple only had one son named Cristopher Daniel Mejia-Aguilar who is 6 years-old. Ms.
Padilla knows of two other children the client had out of wedlock, but Ms. Padilla does not keep
in touch with those children or the mother.

Ms. Aguilar, the client’s wife was a very good influence on the client because the client stopped
using drugs and alcohol when he married her. Ms. Aguilar is a very spiritual person and would
attend church services. The client stated going to services with Ms. Aguilar.

Ms. Aguilar is still in a relationship with the client even though they do not live together in the
same country. It is difficult living separately, but at this time it is the only option they have due
to financial reason.

HUMAN TRAFFICKING BY COYOTES:

The client left Honduras to go to the US in 2014 to seek a better life for himself and to help send
money back home. Most of the siblings that had left to the US such as Mr. Mejia and his two



pg. 5
                                                                             369‐B Third Street, # 376
                                                                                San Rafael, CA 94901
                                                                                 Call: (415) 290‐8105
                                                                                   Fax: (650) 257‐5099
                                                                       Alexvera64@gmail.com
    LIC. # PI22612                                                 www.VeraInvestigations.com



sisters that live in Spain have left Honduras because of the poverty they experienced. In
Honduras they never were able to work enough to overcome poverty.

The only viable way to find work is to leave Honduras and move to the US. The client had to pay
half the money to coyotes and then pay the rest once he landed in the US. A trip to the US cost
$7000.00. It is believed that the client had already paid half of the money when he left Honduras.

Mr. Mejia was unclear what happened to the client on the way to the US, but Mr. Mejia had not
heard from the client for a very long time. Mr. Mejia kept receiving phone calls from the
Coyotes telling Mr. Mejia that they needed more money before they reached the US; however,
when Mr. Mejia would ask the Coyotes to put the client on the phone the Coyotes would hang
up. Mr. Mejia did not want to pay money knowing that the client was already dead or nowhere to
be found.

Later the client divulged to Mr. Mejia that the client, three women and two men were left behind
in the desert with very little water and peanuts. Mr. Mejia believed that this was because the
client had problems not paying the rest of the money to get him to the US.

Some rancher that was overlooking his deer in his ranch and found the client almost dead. The
rancher was Hispanic and picked up the client placed him in his trailer and took the client home.
The client was very ill, almost non-responsive and the rancher helped the client get back to
health. The rancher took the client to a medical facility. The rancher helped the client for 15 days
and helped the client get in contact with his family in New Orleans.

Family in the US helped pitch in to get the client to New Orleans. Mr. Mejia figured a way to get
someone in San Antonio, Texas get the client to New Orleans, Louisiana. Mr. Mejia and his
family in Honduras and in Spain were very concern because they had not heard from the client
for two weeks and they thought that the client had died. It is a blessing that the client did not die
in that trip.

Ms. Padilla, the client’s mother knew limited information about the client’s crossing to the US.
She only knew that the client was missing for a few weeks, but it seem an eternity to her. She
thought that the client was left to die in the desert. She had no idea where he was because she
had not heard from him once he left the US.

Ms. Padilla knows that the client was found almost dead in the desert by a rancher in Arizona.
She did not know the details as to who cross the client over to the US or how much money the
client paid the coyotes. Ms. Padilla did not know the details of this awful event, but she is very
happy her son is alive doing well.




pg. 6
                                                                                          369‐B Third Street, # 376
                                                                                             San Rafael, CA 94901
                                                                                              Call: (415) 290‐8105
                                                                                                Fax: (650) 257‐5099
                                                                                      Alexvera64@gmail.com
     LIC. # PI22612                                                               www.VeraInvestigations.com



WORK IN THE US:

The client immediately found work with a brother that lives in New Orleans. The client worked
putting up sheet rock. The client moved to New Jersey 2015 with another brother, and then
moved to the Oakland, California 2017 where he continued working in construction installing
sheet rock.

INTERVIEW OF JUANA MARIA PADILLA:

Juana Maria Padilla, age 67
Client’s Mother
DOB 11/1/1952
Orica Francisco Morzan, Honduras




Juana Maria Padilla photograph provided by client’s wife Keydi Daniela Aguilar.


I spoke with the client’s mother Ms. Padilla on Saturday, February 22, 2020, at 9:50 a.m. I spoke
with her via WhatsApp video. I introduced myself as the investigator working in the case. Ms.
Padilla is a Spanish speaker and that is the only language she speaks.

Ms. Padilla is a very sweet 67-year-old elderly woman. Her birthday is November 1, 1952. When
I spoke with her she was unable to tell me how she was and told me that she was 62 years-old
and that she had been married for 60 years. I told her wow you must be the youngest bride I have
ever met. I told her that she would have been 2-years-old when she married her husband. She


pg. 7
                                                                              369‐B Third Street, # 376
                                                                                 San Rafael, CA 94901
                                                                                  Call: (415) 290‐8105
                                                                                    Fax: (650) 257‐5099
                                                                          Alexvera64@gmail.com
      LIC. # PI22612                                                  www.VeraInvestigations.com



started laughing and said, “Oh, I really don't know how old I am you would have to ask someone
else.” I told her that no worries and I understood she must be a little nervous. Ms. Padilla’s
daughter-in-law and the client’s wife, Keydi Daniela Aguilar provided me with the correct age
and date of birth.

PARENTS:




Juana Maria Padilla and Santos de Jesus Mejia, the client’s parents


The client’s mother, Ms. Padilla met her husband Santos de Jesus Mejia when she was 16 years-
old and Mr. Mejia was 22 years-old. They met in Morazan Guayate, Honduras. The husband
Santos de Jesus Mejia is 73-year-old and his date of birth is January 22, 1947. They had 11
children.


pg. 8
                                                                            369‐B Third Street, # 376
                                                                               San Rafael, CA 94901
                                                                                Call: (415) 290‐8105
                                                                                  Fax: (650) 257‐5099
                                                                      Alexvera64@gmail.com
    LIC. # PI22612                                                www.VeraInvestigations.com




The couple lived in a small village that has a population of approximately 4000. They lived in a
two room house that had a kitchen, and living area. The house was constructed of adobe and the
home had a dirt floor. The couple only had one bed and only four people could sleep in the bed
at a time. The rest would sleep on the floor with blankets. The house had electricity when the
client turned 15 years-old. They did not have running water and the family would go to the river
and carry water in a bucket and carry the bucket on top of their heads to transport it. They would
use the water to cook and drink. The family would bathe and wash clothes in the river.

The couple did not have any education and they raised their family by working in growing and
harvesting beans and corn. They earned very little money to feed their children. Mr. Mejia would
earn anywhere between 60 to 120 Lempira which is not very much money. 120 Lempira is $
4.87 USD. Ms. Padilla mentioned that sometimes there was very little food to eat. Their main
source of food was beans, corn and eggs.

Most of her children did not own any shoes and they walked barefoot. Sometimes neighbors who
had extra clothing or shoes would help Ms. Padilla by giving her clothes or used shoes for her
children.

MOTHER’S AND FATHER’S HEALTH:

Juana Maria Padilla, Mother

According to Ms. Padilla she had diabetes and lost her leg last year. She had very little access to
medical treatment and medication. Ms. Padilla was unable to clearly articulate how she came to
have her leg amputated. I spoke with the daughter-in-law, Keyti Daniela Aguilar to answer some
of these questions.

Ms. Aguilar explained that the Ms. Padilla has had diabetes for a long time and Ms. Padilla did
not have access to medical care. It is unclear when Ms. Padilla developed diabetes. Ms. Padilla
had gone to see a doctor prior getting her leg amputated. Ms. Padilla went to the capital city,
Tegucigalpa, which is five hours away by bus. It all seemed well and she never was diagnosed
with diabetes or if she did Ms. Padilla was never given any medication to treat it.

Last year Ms. Padilla had an accident where a wooden pole fell on her left leg. She developed a
cyst and that cyst grew and started hurting her leg. Ms. Padilla was in excruciating pain. Ms.
Padilla had to be taken to the capital to see a doctor. She was hospitalized and told that she had
gangrene and that her leg needed to get amputated or she would die.




pg. 9
                                                                              369‐B Third Street, # 376
                                                                                 San Rafael, CA 94901
                                                                                  Call: (415) 290‐8105
                                                                                    Fax: (650) 257‐5099
                                                                        Alexvera64@gmail.com
    LIC. # PI22612                                                  www.VeraInvestigations.com



Ms. Padilla did not have access to medical care up to this point and she does not have medical
insurance. Ms. Padilla wasn’t taking any diabetic medicine. Now that her leg has been
amputated, Ms. Padilla does take medicine and goes to the doctor every three months.
The two daughters that live in Spain send money to Ms. Padilla so she can go see the doctor
every few months and get her medicine.

Santos de Jesus Mejia, Father

Ms. Aguilar is the primary caregiver for both parents. Ms. Aguilar moved into the parent’s house
to care for them.

Mr. Mejia mostly complains of aches and pains in the joints, but he has never been diagnosed
with any arthritis or rheumatism. Mr. Mejia is 73-years-old. Mr. Mejia does not take any
medication and he does not see any doctors. Mr. Mejia also does not have any access to medical
care. Mr. Mejia no longer works and only goes to the center of town to buy wood for wood fire
for the stove.

Ms. Aguilar lives with the client’s parents which is the same home where the client grew up in.
When the client lived in the house, the house had only two rooms, one kitchen and living area.
The house did not have any running water or electricity. The house now has running water,
electricity and has a cement floor. In the past the house had a dirt floor. Only the client’s parents,
Ms. Aguilar and her son live in the home.

PROBLEMS WITH GANGS:

The client’s father at one point had saved money to buy a few farm animals to help feed the
family. They had some cows and this is how they were able to have milk, plus their main source
of food was corn and bean.

In 2014, local gangs came to the parent’s home and stole what little they had and stole their
cows. This was very devastating for the father and he was very distraught by this. The parents
reached out to everyone who lived in the US to tell them about what had happened. Everyone
that lived in the US and in Spain collected money to help the parents replace their cows.

The gang problem in Honduras is very serious and it is very difficult for those who are left
behind. These gang members come into small towns from the city to harass people such has the
client’s parents and family who are already struggling financially.

INTERVIEW OF KEYTI DANIELA AGUILAR:

Keydi Daniela Aguilar, the client’s wife


pg. 10
                                                                    369‐B Third Street, # 376
                                                                       San Rafael, CA 94901
                                                                        Call: (415) 290‐8105
                                                                          Fax: (650) 257‐5099
                                                                Alexvera64@gmail.com
      LIC. # PI22612                                        www.VeraInvestigations.com



DOB: 12/28/1997, 23-years-old




Keyti Daniela Aguilar, Client’s wife




Cristopher Daniel Mejia-Aguilar, Client’s son 6-years-old


Cristopher Daniel Mejia-Aguilar, DOB 2/1/2014, age 6




pg. 11
                                                                             369‐B Third Street, # 376
                                                                                San Rafael, CA 94901
                                                                                 Call: (415) 290‐8105
                                                                                   Fax: (650) 257‐5099
                                                                       Alexvera64@gmail.com
    LIC. # PI22612                                                 www.VeraInvestigations.com



The couple had one son Cristopher Daniel Mejia-Aguilar. He is 6-years-old. Ms. Aguilar knows
that the client had two other children by another woman, but these children were born before
Cristopher. She knows very little about the children and wasn’t certain of their names. One child
is named Catherine and the other child is named Yornele or something like that. Ms. Aguilar
knows that the only reason that the client does not have contact with the children is because the
mother has some mental health issues.

When Ms. Aguilar met the client, the client had a drinking problem and he was socializing with
friends that were poor influence. Over time the client distance himself from these friends mostly
because he had to become responsible as parent and husband.

The client continued to work in agriculture working growing crops such a beans and corn. The
client also worked as construction worker, but the client did not earn enough money in
Honduras. He would earn 150 Lempira which is equal to .40 US cent per day. The client left to
the US to help his family with money.

CAREGIVER FOR PARENTS:

Ms. Aguilar is a homemaker primarily because she is the person that cares for her in-laws. The
elderly couple need help because the mother, Ms. Padilla now has her leg amputated. The father,
Mr. Mejia is not doing well as he suffers from joint pain. Ms. Aguilar is the person that cares for
her son and the in-law. She washes clothes, cleans the house and makes the meals for the family.

Ms. Aguilar lives in an area that has very little access to healthcare and good nutrition. Their diet
consist mostly of beans and corn. They really don’t eat fruits or vegetable because you would
have to travel to the city which is five hours away. From time to time, Ms. Aguilar will grow
mangos and oranges, but they only get these fruits if it rains. It has not rained lately.




pg. 12
                                                                        369‐B Third Street, # 376
                                                                           San Rafael, CA 94901
                                                                            Call: (415) 290‐8105
                                                                              Fax: (650) 257‐5099
                                                                    Alexvera64@gmail.com
    LIC. # PI22612                                              www.VeraInvestigations.com




PHOTOGRAPHS OF THE HOME:




The client’s mother, Juana Maria Padilla sitting outside the home.




pg. 13
                                       369‐B Third Street, # 376
                                          San Rafael, CA 94901
                                           Call: (415) 290‐8105
                                             Fax: (650) 257‐5099
                                   Alexvera64@gmail.com
    LIC. # PI22612             www.VeraInvestigations.com




The front part of the house.




pg. 14
                                                        369‐B Third Street, # 376
                                                           San Rafael, CA 94901
                                                            Call: (415) 290‐8105
                                                              Fax: (650) 257‐5099
                                                    Alexvera64@gmail.com
    LIC. # PI22612                              www.VeraInvestigations.com




A side view of the house.

                                    *********

This concludes the investigation.

Sincerely,
Alejandra Vera‐Vischer
Alejandra Vera-Vischer
PI License # 22612
Private Investigator
Vera Investigations




pg. 15
Exhibit B
                                        Ricardo Winkel, Ph.D.

                          Clinical Psychology • Forensic Psychology • Neuropsychology

One Sansome Street, Suite 3500                                                   5625 College Avenue, Suite 211
San Francisco, CA 94104                                                                     Oakland, CA 94618
415.399.1194                                                                                     510.559.9354
                                  ricardowinkel@winkelpsychological.com




                                                                                               March 6, 2020


Re: U.S. v. Elvin Mejia Padilla
CR-19-367CRB-13



                     Preliminary Psychological Evaluation Report



Defendant’s Name: Elvin Mejia Padilla
Date of Birth: 03/29/1988 (30)
Evaluation Dates: 02/04/2020, 02/26/2020


INTRODUCTION

I, the undersigned, conducted Mr. Mejia Padilla’s psychological evaluation at Contra Costa
County’s Santa Rita Jail. Peter Arian, Esq. represented to me that his client, Mr. Mejia Padilla, was
convicted of possession with intent to sell and conspiracy to distribute controlled substances and
asked me to prepare this preliminary report for sentencing mitigation purposes. At his request, I
may issue a more extensive one at a later date.


Mr. Mejia Padilla’s defense attorney agreed with my condition that I would evaluate his client
with no particular outcome in mind, that I would exercise independent professional judgment in
all aspects of the evaluation, and that the payment of fees for my work would not be contingent
on the contents of this report or any particular finding or recommendation on the matters being
considered herein.
Ricardo Winkel, Ph.D.

Mejia Padilla Preliminary Psychological Report



I explained to Mr. Mejia Padilla the purpose of the evaluation and the procedures involved and
advised him on the issues of limited confidentiality and the potential uses of the information
obtained during his evaluation. I explicitly alerted him that the results of his evaluation may or
may not help his defense and that I intended to share my findings with his attorney, who may
disclose them to the District Attorney and others involved in his case. I also informed him that
since my role was limited to that of an objective, impartial evaluator, I would not be in a position
to provide him with any form of treatment during or after his evaluation. Moreover, I told Mr.
Mejia Padilla that if he had any doubts or misgivings about the evaluation, he could and should
discuss those with his attorney before agreeing to proceed with it. I further indicated to him that
as far as I was concerned, he was under no obligation to submit to my evaluation and that he was
free to stop it at any time and that if he chose to do so, I would note his decision in my records
and apprise his attorney but not rely on it to formulate an opinion about him.


With Mr. Mejia Padilla’s verbally stated understanding and assent, I proceeded to examine him.




SOURCES OF INFORMATION


Except for my observations and conclusions and Mr. Mejia Padilla’s psychological test results,
facts and events mentioned in this report are presented as he described them or as stated in his
records.


1. Clinical-Diagnostic Interview

Mr. Mejia Padilla’s mother tongue is Spanish and his proficiency in English is minimal. Since I am
fully fluent in Spanish, I evaluated him in his native language without the assistance of
interpreters.




                                                                                                  2
Ricardo Winkel, Ph.D.

Mejia Padilla Preliminary Psychological Report



2. Records

I received from defense counsel the records listed below, which I reviewed but did not summarize
in this report.
•   DEA Complaint
•   U.S. Attorney’s Indictment
•   Vera Investigations Report


3. Psychological Testing

I administered Mejia Padilla the Spanish-language versions of tests listed below. His results are
explained in the Test Results section.


Personality Functioning:
• Millon’s Multiaxial Clinical Inventory, 4th Edition (MCMI-IV)
Post-Traumatic Stress Disorder
• Trauma Symptom Inventory (TSI)
Validity:
• Structured Interview for Reported Symptoms, 2nd Edition (SIRS-2); MCMI-IV Validity Scales




BACKGROUND


Mr. Mejia Padilla is a thirty-year-old married Hispanic man. He is was born and raised in a rural
area in Honduras, in a large family of very humble means. His mother breastfed him until he
turned nine. He lived with his parents and siblings in a one-room house without power and
running water. When he was still a child, he fell off a bicycle and sustained a head injury, which
resulted in or aggravated already existing cognitive difficulties. He struggled academically and
quit school after completing 6th grade and went to work in the fields with his father and brothers.
His wife and their son live in Honduras.



                                                                                                 3
Ricardo Winkel, Ph.D.

Mejia Padilla Preliminary Psychological Report



His family was extremely poor and grew vegetables in a small parcel of land for their own
consumption. He endured severe hardship in his early years and decided to come to the U.S. to
help support his parents, wife, and son. On his way through Mexico, he was kidnapped by gang
members, who physically assaulted him and threatened to kill him. They held him hostage and
released him only after his relatives paid ransom. He crossed the border without adequate gear,
run out of food and water, and wandered in the desert until a local rancher accidentally found
him severely dehydrated, starved, and semiconscious. He then connected with relatives and
acquaintances that sheltered him and helped him find employment.


He had occasionally used drugs in Honduras but after getting married, he became religious,
joined his wife’s congregation, and stopped. However, he felt lonely and became depressed in
this country and relapsed. Someone he had befriended in New York and shared drugs with him
came to California, invited him to come to the Bay Area, and told him that he could get him a job.
Only after his arrival did he realize that his acquaintance had misled him and intended to recruit
him into his drug dealing business.


Mr. Mejia Padilla felt beholden to his acquaintance because he had no income, was intermittently
homeless and continued to get drugs from him. Since his arrest, he has been in institutional
remission.




SUMMARY OF FINDINGS


Mr. Mejia was alert and oriented. He appeared to be of below-average intelligence, which was
consistent with his reported background and limited exposure to formal education. Nevertheless,
he understood questions, was able to follow instructions and could articulate his thoughts clearly.
He did not display any signs of thought, perceptual, or mood disorders. He broke down and cried




                                                                                                 4
Ricardo Winkel, Ph.D.

Mejia Padilla Preliminary Psychological Report



and stated that he missed his mother. His mood was markedly depressed but he explicitly denied
harboring any urges to harm himself or others.


His test results were valid. They were consistent with his clinical presentation and suggested the
presence of severe depression, post-traumatic symptoms and a history of substance abuse in a
highly passive and dependent personality. There was no indication that he possesses the
attitudes and behavioral dispositions that are commonly found in individuals with antisocial and
psychopathic personalities, such as difficulties with anger, sadism, and callous disregard for the
feelings and needs of others. If anything, he appears to be a meek and eager to please individual.


Conclusions


Mr. Mejia Padilla is a psychologically immature person with limited intellectual means and poor
social skills. He is passive, naive, and highly dependent on others to manage his life. He developed
a reliance on drugs to relieve his longstanding depression, which is consistent with his prominent
passive-dependent personality traits.


Based on the information I had the opportunity to review, it is my opinion that Mr. Mejia Padilla’s
passivity, submissiveness, lack of independent initiative, and substance abuse problem rendered
him vulnerable to being manipulated and exploited by his associates.



End of Report


Respectfully Submitted,



Ricardo Winkel, Ph.D.




                                                                                                  5
